 
SHARE EXCHANGE AGREEMENT


GREEN AGRICULTURE HOLDING CORPORATION  
 
FOR THE EXCHANGE OF
 
CAPITAL STOCK


OF


DISCOVERY TECHNOLOGIES, INC.
 
DATED DECEMBER 24, 2007
 
1

--------------------------------------------------------------------------------



SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated December 24, 2007 (the “Agreement”) by and
among Green Agriculture Holding Corporation, a newly-formed New Jersey
corporation (“Green”), Discovery Technologies, Inc., a Nevada corporation
(“Discovery”) and the shareholders of Green, whose names are set forth on
Exhibit A attached hereto (“Green Shareholders”).
 
WHEREAS, Green Shareholders own 100% of the issued and outstanding shares of
Common Stock of Green (the "Green Shares");
 
WHEREAS, Green Shareholders believe it is in their best interests to exchange
the Green Shares for shares of common stock of Discovery, par value $.001 per
share (“Discovery Shares”), and Discovery believes it is in its best interests
to acquire the Green Shares in exchange for Discovery Shares, upon the terms and
subject to the conditions set forth in this Agreement; and
 
WHEREAS, it is the intention of the parties that: (i) Discovery shall acquire
100% of the Green Shares in exchange solely for the amount of Discovery Shares
set forth herein; (ii) said exchange of shares shall qualify as a tax-free
reorganization under Section 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended (the“Code”); and (iii) said exchange shall qualify as a transaction
in securities exempt from registration or qualification under the Securities Act
of 1933, as amended and in effect on the date of this Agreement (the “Securities
Act”).
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 
ARTICLE I
 
EXCHANGE OF SHARES FOR COMMON STOCK
 
Section 1.1 Agreement to Exchange Green Shares for Discovery Shares. On the
Closing Date (as hereinafter defined) and subject to the terms and conditions
set forth in this Agreement, Green Shareholders shall sell, assign, transfer,
convey and deliver the Green Shares (representing 100% of the issued and
outstanding Green Shares), to Discovery, and Discovery shall accept the Green
Shares from the Green Shareholders in exchange for the issuance to the Green
Shareholders of the number of Discovery Shares set forth opposite the names of
the Green Shareholders on Exhibit A hereto.


Section 1.2 Capitalization. On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, Discovery shall have
authorized (a) 115,197,165 shares of Common Stock, par value $.001 per share, of
which 251,386 shares shall be issued and outstanding, all of which are duly
authorized, validly issued and fully paid; and (b) 20,000,000 shares of
Preferred Stock, $.001 par value, of which no shares are issued or outstanding
and the detailed shareholdings of which are more particularly set out in Exhibit
B hereto.
 
2

--------------------------------------------------------------------------------




Section 1.3 Closing. The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at 10:00 a.m. E.S.T. on the day when
the conditions to closing set forth in Articles V and VI have been satisfied or
waived, or at such other time and date as the parties hereto shall agree in
writing but no later than January 15, 2008 (the "Closing Date"), at the offices
of Guzov Ofsink, LLC, 600 Madison Avenue, 14th Floor, New York, New York 10022.
At the Closing, Green Shareholders shall (i) deliver to Discovery the stock
certificates representing 100% of the Green Shares, duly endorsed in blank for
transfer or accompanied by appropriate stock powers duly executed in blank. In
full consideration and exchange for the Green Shares and payment, Discovery
shall issue and exchange with Green Shareholders 10,770,668 Discovery Shares.
 
1.4  Tax Treatment. The exchange described herein is intended to comply with
Section 368(a)(1)(B) of the Code, and all applicable regulations thereunder. In
order to ensure compliance with said provisions, the parties agree to take
whatever steps may be necessary, including, but not limited to, the amendment of
this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF DISCOVERY


Discovery hereby, jointly and severally, represents, warrants and agrees as
follows:


Section 2.1 Corporate Organization


a. Discovery is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business and is
duly qualified to do business in good standing in each jurisdiction in which the
nature of the business conducted by Discovery or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of Discovery (a "Discovery Material Adverse
Effect");


b. Copies of the Articles of Incorporation and By-laws of Discovery, with all
amendments thereto to the date hereof, have been furnished to Green and the
Green Shareholders, and such copies are accurate and complete as of the date
hereof. The minute books of Discovery are current as required by law, contain
the minutes of all meetings of the Board of Directors and shareholders of
Discovery from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Board of Directors and
shareholders of Discovery.


Section 2.2 Capitalization of Discovery. The authorized capital stock of
Discovery consists of (a) 115,197,165 shares of Common Stock, par value $.001
per share, of which 251,386 shares are issued and outstanding, all of which are
duly authorized, validly issued and fully paid and the detailed shareholdings of
which are more particularly set out in Exhibit B hereto; and (b) 20,000,000
shares of blank check Preferred Stock, $.001 par value, of which no shares are
issued or outstanding. The parties agree that they have been informed of the
issuances of these Discovery Shares, and that all such issuances of Discovery
Shares pursuant to this Agreement will be in accordance with the provisions of
this Agreement. All of the Discovery Shares to be issued pursuant to this
Agreement have been duly authorized and will be validly issued, fully paid and
non-assessable and no personal liability will attach to the ownership thereof
and in each instance, have been issued in accordance with the registration
requirements of applicable securities laws or an exemption therefrom. As of the
date of this Agreement there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of Discovery.
 
3

--------------------------------------------------------------------------------




Section 2.3 Subsidiaries and Equity Investments. Discovery has no subsidiaries
or equity interest in any corporation, partnership or joint venture.


Section 2.4 Authorization and Validity of Agreements. Discovery has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated hereby
and upon the execution and delivery by Green and the Green Shareholders and the
performance of their obligations herein, will constitute, a legal, valid and
binding obligation of Discovery. The execution and delivery of this Agreement by
Discovery and the consummation by Discovery of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of Discovery,
and no other corporate proceedings on the part of Discovery are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.


Section 2.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by Discovery do not and will not violate or conflict with any
provision of its Articles of Incorporation or By-laws, and does not and will not
violate any provision of law, or any order, judgment or decree of any court or
other governmental or regulatory authority, nor violate or result in a breach of
or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which Discovery
is a party or by which it is bound or to which any of their respective
properties or assets is subject, nor will it result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of Discovery, nor will it result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which Discovery is bound.


Section 2.6 Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by Discovery or the performance by
Discovery of its obligations hereunder.
 
4

--------------------------------------------------------------------------------




Section 2.7 Absence of Certain Changes or Events. Since its inception:


a.   As of the date of this Agreement, Discovery does not know or have reason to
know of any event, condition, circumstance or prospective development which
threatens or may threaten to have a material adverse effect on the assets,
properties, operations, prospects, net income or financial condition of
Discovery;


b.  there has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of Discovery; and


c.  there has not been an increase in the compensation payable or to become
payable to any director or officer of Discovery.


Section 2.8 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of Discovery in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


Section 2.9 Litigation. There is no action, suit, proceeding or investigation
pending or threatened against the Company or any subsidiary that may affect the
validity of this Agreement or the right of Discovery to enter into this
Agreement or to consummate the transactions contemplated hereby.


Section 2.10 Securities Laws. Discovery has complied in all material respects
with applicable federal and state securities laws, rules and regulations,
including the Sarbanes Oxley Act of 2002, as such laws, rules and regulations
apply to Discovery and its securities; and (b) all shares of capital stock of
the Company have been issued in accordance with applicable federal and state
securities laws, rules and regulations. There are no stop orders in effect with
respect to any of the Company’s securities.


Section 2.11 Tax. Discovery has paid all taxes due to date, if any.


Section 2.12 ’34 Act Reports. None of Discovery’s filings with the SEC, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made.


Section 2.13  Market Makers. Discovery has at least two (2) market makers in its
Common Stock.


Section 2.14 Survival. Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by Discovery at the Closing
as if made at such time and shall survive the Closing for a period terminating
on the second anniversary of the date of this Agreement.
 
5

--------------------------------------------------------------------------------




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF GREEN AND GREEN SHAREHOLDERS


Green and each of Green Shareholders, severally, represent, warrant and agree as
follows:


Section 3.1 Corporate Organization.


a. Green is a newly-formed corporation with no prior business activities. It is
duly organized, validly existing and in good standing under the laws of the
state of New Jersey and has all requisite corporate power and authority to own
its properties and assets and to conduct its business as now conducted and is
duly qualified to do business, is in good standing in each jurisdiction wherein
the nature of the business conducted by Green or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of Green (a “Green Material Adverse Effect”).
As of the date of this Agreement, Green owns all of the issued and outstanding
equity or voting interests in Shaanxi TechTeam Jinong Humic Acid Product Co.,
Ltd. (“Techteam”). Techteam is duly organized, validly existing and in good
standing under the laws of the Peoples’ Republic of China (“PRC”) and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted and is duly qualified to do business, is
in good standing in each jurisdiction wherein the nature of the business
conducted by Techteam or the ownership or leasing of its properties makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a material adverse effect on
the business, operations, properties, assets, condition or results of operation
of Techteam (a "Techteam Material Adverse Effect")


b. Copies of the Certificate of Incorporation and By-laws of Green and Techteam,
with all amendments thereto to the date hereof, have been furnished to
Discovery, and such copies are accurate and complete as of the date hereof. The
minute books of Green are current as required by law, contain the minutes of all
meetings of the Board of Directors and shareholders of Green, and adequately
reflect all material actions taken by the Board of Directors, shareholders of
Green.


Section 3.2 Capitalization of Green; Title to the Green Shares. On the Closing
Date, immediately before the transactions to be consummated pursuant to this
Agreement, Green shall have authorized One Hundred Thousand (100,000) Green
Shares, of which 100 Green Shares will be issued and outstanding. The Green
Shares are the sole outstanding shares of capital stock of Green, and there are
no outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any shares of capital stock or other equity or voting interest or any
unissued or treasury shares of capital stock of Green. As of the date hereof and
on the Closing Date, each Green Shareholder owns and will own the Green Shares
free and clear of any liens, claims or encumbrances and has and will have the
right to transfer the Green Shares without consent of any other person or
entity.
 
6

--------------------------------------------------------------------------------




Section 3.3 Subsidiaries and Equity Investments; Assets. As of the date hereof
and on the Closing Date, Green owns all of the equity or voting interests in
Techteam. Green does not and will not directly or indirectly, own any other
shares of capital stock or any other equity interest in any entity or any right
to acquire any shares or other equity interest in any entity and Green does not
and will not have any assets or liabilities. As of the date hereof and on
Closing Date, Techteam does not and will not directly or indirectly, own any
shares of capital stock or any other equity interest in any entity or any right
to acquire any shares or other equity interest in any entity, except as set
forth on Schedule 3.3. As of the date hereof and on the Closing Date, there are
and will be no outstanding options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire any shares of capital stock or other equity or voting
interest in Techteam.


Section 3.4 Authorization and Validity of Agreements. Green has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Green and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of Green are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The Green Shareholders have approved this Agreement on
behalf of Green and no other stockholder approvals are required to consummate
the transactions contemplated hereby. Each Green Shareholder is competent to
execute this Agreement, and has the power to execute and perform this Agreement.
No other proceedings on the part of Green or any Green Shareholder are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.


Section 3.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by Green or any Green Shareholder does not and will not violate
or conflict with any provision of the constituent documents of Green, and does
not and will not violate any provision of law, or any order, judgment or decree
of any court or other governmental or regulatory authority, nor violate, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Green or any Green Shareholder is a party or by which it is bound or to which
any of its respective properties or assets is subject, nor result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of Green or any Green Shareholder, nor
result in the cancellation, modification, revocation or suspension of any of the
licenses, franchises, permits to which Green or any Green Shareholder is bound.
 
7

--------------------------------------------------------------------------------




Section 3.6 Investment Representations. (a) The Discovery Shares will be
acquired hereunder solely for the account of the Green Shareholders, for
investment, and not with a view to the resale or distribution thereof. Each
Green Shareholder understands and is able to bear any economic risks associated
with such investment in the Discovery Shares. Each Green Shareholder has had
full access to all the information such shareholder considers necessary or
appropriate to make an informed investment decision with respect to the
Discovery Shares to be acquired under this Agreement. Each Green Shareholder
further has had an opportunity to ask questions and receive answers from
Discovery’s directors regarding Discovery and to obtain additional information
(to the extent Discovery’s directors possessed such information or could acquire
it without unreasonable effort or expense) necessary to verify any information
furnished to such shareholder or to which such shareholder had access. Each
Green Shareholder is at the time of the offer and execution of this Agreement,
either domiciled and resident outside the United States (a “Non-U.S.
Shareholder”) and or is an “accredited investor” (as such term is defined in
Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act).


(b) No Non-U.S. Shareholder, nor any affiliate of any Non-U.S. Shareholder, nor
any person acting on behalf of any Non-U.S. Shareholder or any behalf of any
such affiliate, has engaged or will engage in any activity undertaken for the
purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the Discovery Shares,
including, but not limited to, effecting any sale or short sale of securities
through any Non-U.S. Shareholder or any of affiliate of any Non-U.S. Shareholder
prior to the expiration of any restricted period contained in Regulation S
promulgated under the Securities Act (any such activity being defined herein as
a “Directed Selling Effort”). To the best knowledge of the Non-U.S.
Shareholders, this Agreement and the transactions contemplated herein are not
part of a plan or scheme to evade the registration provisions of the Securities
Act, and the Discovery Shares are being acquired for investment purposes by the
Non-U.S. Shareholders. The Non-U.S. Shareholder agrees that all offers and sales
of Discovery Shares from the date hereof and through the expiration of the any
restricted period set forth in Rule 903 of Regulation S (as the same may be
amended from time to time hereafter) shall not be made to U.S. Persons or for
the account or benefit of U.S. Persons and shall otherwise be made in compliance
with the provisions of Regulation S and any other applicable provisions of the
Securities Act. Neither any Non-U.S. Shareholder nor the representatives of any
Non-U.S. Shareholder have conducted any Directed Selling Effort as that term is
used and defined in Rule 902 of Regulation S and no Non-U.S. Shareholder nor any
representative of any Non-U.S. Shareholder will engage in any such Directed
Selling Effort within the United States through the expiration of any restricted
period set forth in Rule 903 of Regulation S.


Section 3.7 Brokers’ Fees. No Green Shareholder has any liability to pay any
fees or commissions or other consideration to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.


Section 3.8 Disclosure. This Agreement, the schedules hereto and any certificate
attached hereto or delivered in accordance with the terms hereby by or on behalf
of Green or the Green Shareholders in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.
 
8

--------------------------------------------------------------------------------




Section 3.9 Survival. Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by Green and the Green
Shareholders at the Closing as if made at such time and shall survive the
Closing for a period terminating on the second anniversary of the date of this
Agreement.



ARTICLE IV


COVENANTS


Section 4.1 Certain Changes and Conduct of Business.


a. From and after the date of this Agreement and until the Closing Date,
Discovery shall conduct its business solely in the ordinary course consistent
with past practices and, in a manner consistent with all representations,
warranties or covenants of Discovery, and without the prior written consent of
Green will not, except as required or permitted pursuant to the terms hereof:



i.  
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;




ii.  
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;




iii.
A.      incur, assume or guarantee any indebtedness for borrowed money, issue
any notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or



B.
issue any securities convertible or exchangeable for debt or equity securities
of Discovery;




iv.  
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;

 
9

--------------------------------------------------------------------------------


 

v.  
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a
Discovery Material Adverse Effect;




vi.  
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;




vii.  
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;




viii.  
make or commit to make any material capital expenditures;




ix.  
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;




x.  
guarantee any indebtedness for borrowed money or any other obligation of any
other person;




xi.  
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;




xii.  
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;




xiii.  
make any material loan, advance or capital contribution to or investment in any
person;




xiv.  
make any material change in any method of accounting or accounting principle,
method, estimate or practice;

 
10

--------------------------------------------------------------------------------


 

xv.  
settle, release or forgive any claim or litigation or waive any right;




xvi.  
commit itself to do any of the foregoing.



b. From and after the date of this Agreement, Green will and Green will cause
Techteam to:



1.  
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;




2.  
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;




3.  
continue to conduct its business in the ordinary course consistent with past
practices;




4.  
keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and




5. 
continue to maintain existing business relationships with suppliers.



c. From and after the date of this Agreement, Green will not and will ensure
that Techteam does not:



xvii.  
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;




xviii.  
make any change in its Business License, Bylaws or other governing documents;
issue any additional shares of capital stock or equity securities or grant any
option, warrant or right to acquire any capital stock or equity securities or
issue any security convertible into or exchangeable for its capital stock or
alter in any material term of any of its outstanding securities or make any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of a reclassification, recapitalization, stock split or combination,
exchange or readjustment of shares, stock dividend or otherwise;




xix.
A.        incur, assume or guarantee any indebtedness for borrowed money, issue
any notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or

 
11

--------------------------------------------------------------------------------


 

 
B.
issue any securities convertible or exchangeable for debt or equity securities
of Green or Techteam;




xx.  
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;




xxi.  
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a Green
Material Adverse Effect;




xxii.  
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;




xxiii.  
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;




xxiv.  
make or commit to make any material capital expenditures;




xxv.  
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;




xxvi.  
guarantee any indebtedness for borrowed money or any other obligation of any
other person;




xxvii.  
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;




xxviii.  
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 
12

--------------------------------------------------------------------------------


 

xxix.  
make any material loan, advance or capital contribution to or investment in any
person;




xxx.  
make any material change in any method of accounting or accounting principle,
method, estimate or practice;




xxxi.  
settle, release or forgive any claim or litigation or waive any right;




xxxii.  
commit itself to do any of the foregoing.

 
Section 4.2 Access to Properties and Records. Green shall afford Discovery’s
accountants, counsel and authorized representatives, and Discovery shall afford
to Green's accountants, counsel and authorized representatives full access
during normal business hours throughout the period prior to the Closing Date (or
the earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.


Section 4.3 Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, no party to this Agreement nor
its officers or directors (subject to such director's fiduciary duties) nor
anyone acting on behalf of any party or other persons shall, directly or
indirectly, encourage, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm, or other entity or group
concerning any merger, sale of substantial assets, purchase or sale of shares of
capital stock or similar transaction involving any party. A party shall promptly
communicate to any other party any inquiries or communications concerning any
such transaction which they may receive or of which they may become aware of.


Section 4.4 Consents and Approvals. The parties shall:



i.  
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 
13

--------------------------------------------------------------------------------


 

ii.  
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.



Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.


Section 4.6 Stock Issuance. From and after the date of this Agreement until the
Closing Date, none of Discovery, Green nor Techteam shall issue any additional
shares of its capital stock.


Section 4.7 Notwithstanding anything to the contrary contained herein, it is
herewith understood and agreed that both Green and Discovery may enter into and
conclude agreements and/or financing transactions as same relate to and/or are
contemplated by any separate written agreements either: (a) annexed hereto as
exhibits; or (b) entered into by Discovery with Green executed by both parties
subsequent to the date hereof. These Agreements shall become, immediately upon
execution, part of this Agreement and subject to all warranties, representations
and conditions contained herein.



ARTICLE V


CONDITIONS TO OBLIGATIONS OF GREEN AND GREEN SHAREHOLDERS


The obligations of Green and the Green Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by both Green and the Green Shareholders in their sole
discretion:


Section 5.1 Representations and Warranties of Discovery. All representations and
warranties made by Discovery in this Agreement shall be true and correct on and
as of the Closing Date as if again made by Discovery as of such date.


Section 5.2 Agreements and Covenants. Discovery shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


Section 5.3 Consents and Approvals. Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
14

--------------------------------------------------------------------------------




Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Discovery shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 5.5 Other Closing Documents. Green shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of Discovery or in furtherance of the transactions contemplated
by this Agreement as Green or its counsel may reasonably request.


Section 5.6 Additional Funding. Green shall have obtained written commitments to
invest a minimum of $26,000,000 in the aggregate from third party investor(s) to
further the business objectives of Techteam, which commitment may close either
before or after Closing Date.



ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF DISCOVERY


The obligations of Discovery to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by Discovery in its
sole discretion:


Section 6.1 Representations and Warranties of Green and Green Shareholders. All
representations and warranties made by Green and Green Shareholders in this
Agreement shall be true and correct on and as of the Closing Date as if again
made by them on and as of such date.


Section 6.2 Agreements and Covenants. Green and Green Shareholders shall have
performed and complied in all material respects to all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date.


Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
15

--------------------------------------------------------------------------------




Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Green or Techteam, taken as a whole, shall be in effect; and no action or
proceeding before any court or government or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 6.5. Other Closing Documents. Discovery shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of Green or in furtherance of the transactions contemplated by
this Agreement as Discovery or its counsel may reasonably request.



ARTICLE VII


TERMINATION AND ABANDONMENT


SECTION 7.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


a. By the mutual written consent of Green, Green Shareholders, and Discovery;


b.  By Discovery, upon a material breach of any representation, warranty,
covenant or agreement on the part of Green or Green Shareholders set forth in
this Agreement, or if any representation or warranty of Green or the Green
Shareholders shall become untrue, in either case such that any of the conditions
set forth in Article VI hereof would not be satisfied (a "Green Breach"), and
such breach shall, if capable of cure, has not been cured within ten (10) days
after receipt by the party in breach of a notice from the non-breaching party
setting forth in detail the nature of such breach;


c.  By Green, upon a material breach of any representation, warranty, covenant
or agreement on the part of Discovery set forth in this Agreement, or, if any
representation or warranty of Discovery shall become untrue, in either case such
that any of the conditions set forth in Article V hereof would not be satisfied
(a "Discovery Breach"), and such breach shall, if capable of cure, not have been
cured within ten (10) days after receipt by the party in breach of a written
notice from the non-breaching party setting forth in detail the nature of such
breach.;
 
16

--------------------------------------------------------------------------------




d.  By either Discovery or Green, if the Closing shall not have consummated
before ninety (90) days after the date hereof; provided, however, that this
Agreement may be extended by written notice of either Green or Discovery, if the
Closing shall not have been consummated as a result of Discovery or Green having
failed to receive all required regulatory approvals or consents with respect to
this transaction or as the result of the entering of an order as described in
this Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 7.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date.


e.  By either Green or Discovery if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action (which order, decree
or ruling the parties hereto shall use its best efforts to lift), which
permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.


Section 7.2 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement by Green or Discovery pursuant to Section 7.1,
written notice thereof shall forthwith be given to the other parties and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action. If this Agreement is terminated as provided
herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.
 
ARTICLE VIII


POST-CLOSING AGREEMENTS


Section 8.1 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.

 
17

--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement, subject
to Sections 2.14, 3.9 and 9.1. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.


Section 9.3 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.


Section 9.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.


Section 9.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses:


If to Green or the Green Shareholders, to:


Green Agriculture Holding Corporation.
45 Old Millstone Drive, Unit 6,
East Windsor, NJ 08520
Attn: Mr. Yinshing David To
 
18

--------------------------------------------------------------------------------




with a copy to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 212-688-7273


If to Discovery, to:


45 Old Millstone Drive, Unit 6,
East Windsor, NJ 08520
Attn:   Mr. Yinshing David To


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.


Section 9.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.


Section 9.8 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
19

--------------------------------------------------------------------------------




Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.


Section 9.13 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
Green Agriculture Holding Corporation


By:  /s/ Yinshing David To  

--------------------------------------------------------------------------------

Yinshing David To


Title: Director
 
Discovery Technologies, Inc.    


By: /s/ Tao Li

--------------------------------------------------------------------------------

Tao Li


Title: Chairman,
Chief Executive Officer
and President
 


GREEN SHAREHOLDERS:
 
/s/ Yinshing David To 

--------------------------------------------------------------------------------

Yinshing David To




/s/ Paul Hickey

--------------------------------------------------------------------------------

 Paul Hickey




/s/ Greg Freihofner

--------------------------------------------------------------------------------

Greg Freihofner
 
21

--------------------------------------------------------------------------------



EXHIBIT A
 
Name of Green Shareholders
 
Number of Green Shares
Being Exchanged
 
Number o Discovery
Shares to be Received
 
Yinshing David To
   
95.09
   
10,241,893
 
Paul Hickey
   
2.45
   
264,388
 
Greg Freihofner
   
2.45
   
264,388
 
Total
   
100
   
10,770,668
 



22

--------------------------------------------------------------------------------

